Citation Nr: 1116551	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-36 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for chondrocalcinosis of the left knee.  

2.  Entitlement to a disability rating higher than 10 percent for chondrocalcinosis of the right knee.  





ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran had active military service from January 1985 to January 2002, with three years of prior active service.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board is remanding the claims the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran has submitted additional relevant evidence that has not been initially considered by the RO as the agency of original jurisdiction (AOJ).  This additional evidence includes VA treatment records, several or which pertain to his knees.  He did not waive his right to have the RO initially consider this additional evidence and indeed, to the contrary, recently indicated in April 2011 that he wants his case sent back to the RO for initial review of this newly submitted evidence.  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2009); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Accordingly, the claims are REMANDED for the following action:

Consider the additional evidence that has been submitted or otherwise obtained since the September 2009 statement of the case (SOC).  If, after considering this additional evidence, either claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) addressing this additional evidence and give them time to respond to it before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


